Per Curiam.
Information for embezzlement. The respondent pleaded guilty. The judge receiving the plea examined the respondent to ascertain whether the plea was voluntary, but the examination was in the presence of the officers of the court and other persons. Sentence having been passed—
Blanchard & Cagwin for respondent, to the point that this examination was not sufficient, referred to Public Acts of 1875 p. 140; Edwards v. People 39 Mich. 760; Clark v. People 44 Mich. 308.
Attorney-General Jacob J. Van Riper concurred in this view, and
The Court ordered the judgment reversed and the respondent discharged.